DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Izzi et al reference (5,371,517).
As to claim 10, Izzi discloses in figure 4 an apparatus comprising a primary controller (76, 78) configured to send a first signal (output of 78) that comprises a first type of pulse sequence and a second type of pulse sequence (i.e., output pulse depends on selection signal 6); an isolation communication unit 82 coupled to the primary controller and configured to transmitting the first signal; a secondary controller 86 coupled between the isolation communication unit and multiple switching elements 88’s, and configured to receive the first signal and output multiple switching signals to respectively control the multiple switching elements, as required by the claim. As to the limitation “wherein a level of the first signal is maintained constant between the first type of pulse sequence and the second type of pulse sequence”, it is inherently understood since the first and second type of pulse sequences, as recited, is “the first signal” itself. Therefore, “the first/second type of pulse sequence” must behave exactly according to “the first signal”

Allowable Subject Matter
Claims 1-9 are allowed.
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose an apparatus and mothed thereof comprising elements being configured as recited in claims. Specifically, none of the prior art teaches or fairly suggests the following limitations:
when a first type of pulse is detected, outputting, by the secondary controller, multiple switching signals to respectively control the multiple switching elements to turn off; when a second type of pulse is detected, outputting, by the secondary controller, multiple switching signals to respectively control the multiple switching elements to work as normal, as recited in claims 1 and 16.
wherein when the latching signal is valid, the pulse generating module outputs the first type of pulse sequence; and when the latching signal is invalid, the pulse generating module outputs the second type of pulse sequence, as recited in claim 11.
the secondary controller comprises a dead zone module configured to receive the first signal and convert the first signal into multiple internal signals that are complementary signals with dead zones; a starting and protecting module electrically connected to the dead zone module and the isolation communication unit, and configured to receive the multiple internal signals and the first signal, and identify a pulse type of the first signal; wherein when a first type of pulse is detected, the starting and protecting module outputs the multiple switching signals at an equal and constant level; and when a second type of pulse is 
wherein the first type of pulse sequence comprises N first type of pulses, N being an integer, N>= 1, and a pulse width of the first type of pulse is less than that of the second type of pulse, as recited in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN T LUU whose telephone number is (571)272-1746.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AN T LUU/Primary Examiner, Art Unit 2842